UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1297



GEORGE CHRISTIAN, JR; MARION E. CHRISTIAN,

                Plaintiffs - Appellants,

          v.


UNITED STATES OF AMERICA, c/o Internal Revenue Service,

                Defendant - Appellee.



                            No. 08-1592



GEORGE CHRISTIAN, JR.; MARION E. CHRISTIAN,

                Plaintiffs - Appellants,

          v.


UNITED STATES OF AMERICA, c/o Internal Revenue Service,

                Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:06-cv-01437-MJG)


Submitted:   September 30, 2008            Decided:   November 6, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


George Christian, Jr., Marion E. Christian, Appellants Pro Se.
Jonathan Samuel Cohen, Christine Durney Mason, UNITED STATES
DEPARTMENT OF JUSTICE, Tax Division, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, George Christian, Jr., and

Marion E. Christian seek to appeal the district court’s orders

denying relief on their tax refund suit and related constitutional

claims, as well as its post-judgment orders denying their motions

for reconsideration and recusal of the district court judge.            We

have     reviewed    the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Christian v. United States, No. 1:06-cv-01437-MJG (D. Md.

Feb. 1, 2008; filed Jan. 9, 2008 and entered Jan. 11, 2008; March

12, 2008).     In light of this disposition, we deny as moot the

Appellee’s motions to strike and for extension of time to file a

second brief.       We also deny the Appellants’ motions to strike the

Appellee’s brief, for judicial notice, to compel a stipulation of

facts, for summary judgment, and to suspend Fed. R. App. P. 2.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     3